In the
 United States Court of Appeals
              For the Seventh Circuit
                        ____________

No. 04-1211
RICHARD HAYNES,
                                           Plaintiff-Appellant,
                              v.

JO ANNE B. BARNHART, COMMISSIONER
OF SOCIAL SECURITY,

                                          Defendant-Appellee.
                        ____________
          Appeal from the United States District Court
             for the Western District of Wisconsin.
            No. 03-C-454—John C. Shabaz, Judge.
                        ____________
    ARGUED JANUARY 20, 2005—DECIDED JULY 26, 2005
                    ____________




  Before FLAUM, Chief Judge, and BAUER and KANNE,
Circuit Judges.
   KANNE, Circuit Judge. Richard Haynes applied for social
security disability benefits and supplemental security in-
come. Following a hearing in 2001, an administrative law
judge (“ALJ”) found that Haynes was disabled from June 1,
1998, until June 1, 1999, but not thereafter, because
Haynes was capable of performing a significant number of
light-level jobs. The appeals council denied Haynes’s
2                                               No. 04-1211

request for review, and the district court affirmed the deci-
sion. On appeal, Haynes argues that the Medical Vocational
Guidelines mandate a finding of disability outside the
limited period determined by the ALJ. Haynes also argues
that the ALJ improperly disregarded medical testimony
that he claims mandated a finding of disability. We affirm.


                     I. Background
  Richard Haynes was 53 years old at the time of his hear-
ing before the ALJ. Haynes has a college degree in mathe-
matics and science and has even earned some graduate
school credits. Although Haynes served in the Air Force for
about three years, the bulk of Haynes’s work experience is
in the field of carpentry. Since September 1995, Haynes has
earned no more than $6000 doing carpentry on a part-time
basis.


    A. Haynes’s Medical History
  Since at least December 1996, when he smoked a pack
and a half of cigarettes each day, Haynes has suffered from
chronic obstructive pulmonary disease. In March 1997,
Haynes underwent pulmonary function testing, which indi-
cated that he suffered from severe airway obstruction—a
perhaps unsurprising result, given that Haynes by then had
increased his cigarette consumption to about two packs a
day. At any rate, Haynes received bronchodilator treatment
for his condition, and this course of treatment was appar-
ently successful. Despite his ongoing smoking habit, Haynes
exhibited only “scattered wheezes” with good air exchange
by December 1998. The record does not disclose further
medical treatment for any pulmonary problems since then,
despite the fact that Haynes continued to smoke more than
a pack a day through January 2001.
No. 04-1211                                                  3

  This was not the end of Haynes’s medical problems, how-
ever. On June 1, 1998, while working a construction job,
Haynes suffered a fractured right heel—a “comminuted
displaced right calcaneus fracture,” in medical jargon.
Haynes underwent surgical debridement, reduction, and
splinting for this injury. After surgery, Haynes undertook
a regimen of whirlpool and wound debridement treatment,
to which he responded well. Medical treatment notes from
several months after the injury indicated that Haynes’s
surgical site was healing extremely well, although Haynes
indicated that he still suffered some “discomfort” when at-
tempting to move about on his fractured heel.
  In September 1998, x-rays indicated that Haynes’s frac-
ture was showing improvement, but there was significant
soft tissue swelling of the affected area. On the advice of Dr.
Daniel Lochmann, Haynes’s treating orthopedic surgeon,
Haynes underwent physical therapy. Haynes experienced
some success with this therapy, which apparently reduced
pain and brought great improvements to Haynes’s range of
motion and strength. In November 1998, however, Haynes
reported continued difficulty with the range of motion of his
right ankle. Dr. Lochmann instructed Haynes to stay the
course with his physical therapy and to remain off work
until June 1999, the one-year anniversary of his injury.
  In January 1999, Haynes reported significant difficulty
standing longer than 15 to 20 minutes at a time. In addi-
tion, Haynes reported some weakness and pain in his foot
and had difficulty bearing weight on it. Dr. Lochmann
examined Haynes and discovered that his right ankle had
a limited range of motion. Dr. Lochmann expressed doubt
that Haynes could return to his previous work and activity
level, although Haynes indicated that several prescription
drugs helped to reduce the severity of the pain to a more
moderate and bearable level. Haynes sought no further
medical followup or treatment for his heel pain after
January 1999.
4                                               No. 04-1211

  In a March 1999 report, Dr. Lochmann recorded that
Haynes was unable to stand or walk longer than 30 minutes
at a time, nor could he walk for more than three hours in an
eight-hour workday. The surgeon also noted, however, that
Haynes could perform work in which he occasionally lifted
20 pounds or frequently lifted 10 pounds. In addition, Dr.
Lochmann determined that Haynes could do work that
involved unrestricted sitting, occasional climbing and
balancing, and no exposure to heights.
  Over a year later, in September 2000, Dr. Nina Gilberg
conducted a consultative examination of Haynes’s heel and
reported that the calcaneus fracture had healed for the most
part. Haynes’s right foot remained tender and swollen, but
Haynes showed some range of motion and could bear his
full weight on the foot, although he had a slight limp.
Haynes could also rise from a chair and could get on and off
an examination table without difficulty.
  Dr. Gilberg concluded that Haynes could not perform any
work requiring significant standing, walking, or carrying.
Nevertheless, she concluded that Haynes could perform
tasks while seated, if permitted to adjust his position while
doing so. Dr. Gilberg also opined that Haynes could perform
work requiring occasional lifting and carrying of between 10
and 20 pounds. In addition, Dr. Gilberg believed that
Haynes could stand and walk a total of three to four hours
a workday (for five to ten minutes at a time) and could sit
for most of the workday with position changes every 20 to
30 minutes. She specified, however, that any such work
should require no use of ladders, balancing, stooping, or
crouching. Moreover, Haynes’s work should entail no more
than occasional kneeling or crawling, limited pushing and
pulling, limited work at heights, and limited exposure to
moving machinery (if balance is involved), temperature
extremes, or vibration.
  Unfortunately, Haynes’s medical problems were not con-
fined to the physical ailments described above. As docu-
No. 04-1211                                                 5

mented in the record, Haynes also has a long history of
chronic alcohol abuse. He has been arrested repeatedly for
driving while intoxicated, and has been fired or otherwise
disciplined for problems arising from his alcohol dependence.
Haynes has been committed to detoxification programs on
multiple occasions. Although he has benefitted from periods
of remission, Haynes has engaged in repeated episodes of
binge drinking on and off through late 2000. Over the years,
Haynes was prescribed various medications for his alcohol
dependency, but he only took these medications erratically.
  Haynes has also been diagnosed with a mild form of de-
pression and bipolar disorder. He received ongoing therapy
and took Prozac and other prescription drugs for these dis-
orders. As of December 1998, Haynes’s depression was in
marked remission, and his bipolar disorder was in full
remission as of October 1999.


  B. Hearing and Decision
  The above-described maladies gave rise to a series of
applications, beginning in 1995, that Haynes filed seeking
social security disability benefits and supplemental security
income. Most of these applications and resulting adminis-
trative appeals were denied in full, and their disposition is
not relevant to this case. The appeal before us relates spe-
cifically to a partially favorable decision issued by an ALJ
on March 29, 2001.
  The hearing that preceded the ALJ’s decision took place
in January 2001. At this hearing, Haynes testified that he
still suffered pain in his heel and wore athletic shoes rather
than the prescribed orthopedic boots. Haynes also testified
about his bipolar disorder and depression, and the medica-
tion and therapy he received. He stated that he still smoked
(about a pack and a half per day) and suffered from obstruc-
tive pulmonary disease, for which he took inhalant medica-
6                                                No. 04-1211

tions. Haynes indicated his belief that his physical and
mental ailments precluded him from working a full day.
  Regarding his limitations, Haynes stated that he could lift
or carry up to 10 pounds, and could lift (but not carry) up to
20 pounds. Haynes also indicated that he could walk three
to four hours a day, with breaks after five to ten minutes.
He claimed that in a work setting, he needed breaks every
15 minutes.
  Haynes testified that he lived with his girlfriend. His
daily activities entailed helping out around the house—
washing dishes, dusting, and making his bed, for example.
Haynes maintained his driver’s license and drove on occa-
sion. In addition, he continued to do small carpentry jobs
and even participated in a vocational rehabilitation pro-
gram that would enable him to run a small woodworking
business for 20 hours a week.
   In addition to Haynes’s testimony concerning the range of
his physical activities, the record included several docu-
ments in which Haynes provided additional detail regarding
his daily activities. For example, Haynes filed a disability
report with the Social Security Administration in January
1996. In that report, Haynes indicated that he had been
fired six times in the previous three years due to his chronic
alcohol abuse. He also indicated that, at the time, he car-
ried out a number of daily activities, including washing
dishes, cooking, cleaning, shopping for groceries, driving,
doing laundry, and visiting with family members. In addi-
tion, Haynes fished (sometimes twice a day), hunted, and
frequented casinos.
  Similarly, in January 1998, Haynes filed a completed
questionnaire with the Wisconsin Department of Health &
Family Services, in which he indicated that he cleaned the
house, washed dishes, drove daily, checked on his mother at
her home, took walks, shopped for groceries, cooked his own
meals, did laundry, performed some yard work and home
No. 04-1211                                                 7

maintenance tasks, attended sporting events and church
activities, and volunteered at a nonprofit organization five
hours each week.
  The ALJ also heard other pertinent testimony and opin-
ions at the hearing. Dr. Robert Mulhausen, a board-certified
physician in internal medicine, testified at the hearing after
reviewing the record and listening to Haynes testify. Dr.
Mulhausen identified a number of impairments Haynes
suffered: the healed fracture and post surgery compli-
cations, history of ethanol dependency in remission with
occasional relapse, depression, bipolar disorder, post-trau-
matic stress disorder, tobacco abuse, and chronic obstruc-
tive pulmonary disease.
  Dr. Mulhausen testified that Haynes did not have any
impairment or combination thereof that met or was the
medical equivalent of any listed impairment.
Dr. Mulhausen offered no opinion regarding Haynes’s lim-
itations prior to June 1, 1998. He opined, however, that
Haynes was able to perform at a level less than the seden-
tary exertional level for the year after he injured his heel—
from June 1, 1998, to June 1, 1999. But Dr. Mulhausen
concluded that, after June 1, 1999, Haynes could perform
tasks that entailed: standing or walking for three to four
hours a day, for five to ten minutes at a time; lifting up to
20 pounds occasionally and 10 pounds frequently; sitting
with the ability to change position every 20 to 30 minutes
and with reasonable arm and hand use; no climbing of
ramps, ropes, or scaffolds; no balancing; and no exposure to
humidity, fumes, or temperature extremes. In addition, Dr.
Mulhausen stated that Haynes should avoid work that
required balancing, hazards, machinery, or heights. Finally,
Dr. Mulhausen opined that Haynes would miss no more
than three days of work per month due to his heel pain and
pulmonary problems.
  Edward Utities, a vocational expert, also testified after
having reviewed the record. The ALJ asked Utities a hypo-
8                                                No. 04-1211

thetical question whether jobs existed that a person of
Haynes’s age range (47 to 53), education, and vocational
background could perform if he could: lift 20 pounds occa-
sionally and 10 pounds frequently; stand and walk three to
four hours in a workday for only five to ten minutes at a
time; and sit for most of the workday if permitted to change
position every 20 to 30 minutes. The ALJ’s hypothetical
further assumed that such an individual could: perform
work in the unskilled to lower semi-skilled range; only oc-
casionally kneel, crawl, push, or pull; not use ladders, bal-
ance, stoop, or crouch; and not be exposed to humidity, dust,
fumes, unprotected heights, dangerous moving machinery
(if balance is involved), temperature extremes, or vibrations.
  Taking into account these various limitations, Utities
opined that such a hypothetical person could, in the re-
gional economy, perform light-level assembly jobs (of which
there were about 5000 statewide) or light-level packing jobs
(6200 statewide).
  Based on the record and evidence adduced at the hearing,
the ALJ undertook the required five-step analysis, see 20
C.F.R. §§ 404.1520, 416.920, and rendered a partially
favorable decision on March 29, 2001. The ALJ found that
Haynes had not been engaged in substantial gainful activity
since September 1, 1995 (step one). He also found that
Haynes suffered from severe medical impairment (step
two)—namely, chronic obstructive pulmonary disease; a
comminuted displaced right calcaneus fracture with multi-
ple fragmentation; and depressive, bipolar, and substance
addiction disorders. The ALJ concluded, however, that those
impairments did not meet or equal the level of severity
required by the listings (step three). 20 C.F.R. Pt. 404,
Subpt. P, App. 1. Accordingly, the ALJ found that
    from June 1, 1998, to June 1, 1999, [Haynes] would have
    had the residual functional capacity [RFC] for less than
    full time sedentary level work on a sustained basis, due
No. 04-1211                                                9

    to his right calcaneal fracture, and necessary recupera-
    tion period. However, the undersigned finds that
    [Haynes] otherwise had the [RFC] at least for work
    requiring lifting 20 pounds occasionally and 10 pounds
    frequently, standing/walking 3 to 4 hours in an 8 hour
    work day, and 5 to 10 minutes at a time, sitting up to
    8 hours in an 8 hour work day, and 20 to 30 minutes at
    a time, no climbing, balancing, stooping, or crawling,
    only occasional kneeling or crouching, limited pushing
    or pulling, no work around unprotected heights or dan-
    gerous moving machinery, no work around temperature
    or humidity extremes, dust, or fumes, and no more than
    unskilled or lower semi-skilled level work. The under-
    signed finds no substantial support in the record as a
    whole for further reduction in this [RFC].
  The ALJ then considered whether Haynes could return to
any of his past relevant work as a carpenter. The ALJ found
that at all times relevant to the adjudication, Haynes had a
history of semi-skilled work with no work skills transferable
to his RFC, so Haynes was unable to return to that work
(step four). Based on Utities’s testimony, the ALJ found
that Haynes could perform a significant number of light-
level jobs then existing in the national economy— including
bench assembler and wrapper/packager—corresponding to
Haynes’s RFC, age, education, and work experience (step
five).
  In sum, the ALJ determined that Haynes was disabled
from June 1, 1998, to June 1, 1999, because he could not
perform even sedentary work during that period. Outside
that period, however, Haynes was capable of performing
more than the full range of sedentary work, but less than a
full range of light work, due to standing and walking
restrictions. The appeals council denied Haynes’s request
for review of this determination, so the ALJ’s decision
became the final decision of the Commissioner of Social
10                                               No. 04-1211

Security. Haynes then sought judicial review in the district
court, which affirmed the Commissioner’s decision.


                      II. Discussion
  When the appeals council denies review, we review the
ALJ’s decision as the Administration’s final decision. Eads
v. Sec’y of Health & Human Servs., 983 F.2d 815, 816 (7th
Cir. 1993). We review the ALJ’s legal conclusions de novo.
See Fast v. Barnhart, 397 F.3d 468, 470 (7th Cir. 2005) (ci-
tation omitted). We deferentially review the ALJ’s factual
determinations, however, and will affirm a decision if it is
supported by substantial evidence. 42 U.S.C. § 405(g); Jens
v. Barnhart, 347 F.3d 209, 212 (7th Cir. 2003); see also
Richardson v. Perales, 402 U.S. 389, 401 (1971) (“Substan-
tial evidence . . . [is] such relevant evidence as a reasonable
mind might accept as adequate to support a conclusion.”)
(internal quotation marks omitted). We review the record as
a whole, but we are not to reweigh the evidence or substi-
tute our own judgment for that of the ALJ. See Jens, 347
F.3d at 212; Estok v. Apfel, 152 F.3d 636, 638 (7th Cir.
1998). In rendering a decision, the ALJ must build a logical
bridge from the evidence to his conclusion. See Steele v.
Barnhart, 290 F.3d 936, 941 (7th Cir. 2002). The ALJ need
not, however, provide a “complete written evaluation of
every piece of testimony and evidence.” Diaz v. Chater, 55
F.3d 300, 308 (7th Cir. 1995).
  Haynes alleges two errors on the ALJ’s part. First,
Haynes argues that, based on the ALJ’s RFC determination,
the Medical Vocational Guidelines (“the grids”) required a
finding of disabled for the period after June 1, 1999. Second,
Haynes claims that the ALJ erred by ignoring testimony
from Dr. Mulhausen and substituting his own “layman’s”
opinion. We take these arguments in turn.
No. 04-1211                                                    11

    A. The Grids
  As noted, the ALJ found that for the period outside
June 1, 1998, to June 1, 1999, Haynes had an RFC subject
to various limitations. Specifically, the ALJ determined that
Haynes could stand and walk less than what is required of
the full range of light work,1 but could lift more than the
weight required of sedentary work.2 The ALJ also deter-
mined that Haynes was subject to various nonexertional
restrictions that limited climbing, balancing, stooping, or
crawling. Accordingly, the ALJ concluded that Haynes could
perform a significant number of light-level assembly or
packing jobs available in the local economy, consistent with
the vocational expert’s testimony.
  Haynes does not challenge the ALJ’s assessment of his
RFC. Instead, Haynes complains that the ALJ did not,
based on that RFC, find that he was restricted to sedentary
work outside his one-year closed period of disability. Haynes
further asserts that the ALJ was required to apply the so-
called grids, a series of tables broken into separate rules
“which classif[y] a claimant as disabled or not disabled,
based on the claimant’s physical capacity, age, education,
and work experience.” Walker v. Bowen, 834 F.2d 635, 640
(7th Cir. 1987); see also 20 C.F.R. Pt. 404, Subpt. P, App. 2
§ 200.00(a) (“Where the findings of fact made with respect


1
  “Light work” is defined as lifting no more than 20 pounds at a
time with frequent lifting or carrying of objects weighing up to
10 pounds. A job may also be considered light work if it requires
“standing or walking, off and on, for a total of approximately
6 hours of an 8-hour workday” with intermittent sitting. Social
Security Ruling (“SSR”) 83-10, 1983 WL 31251, at *5-6.
2
   “Sedentary work” is defined as involving lifting no more than 10
pounds at a time and occasionally carrying articles such as docket
files, ledgers, and small tools. SSR 83-10, 1983 WL 31251, at *5.
In addition, walking and standing are required only occasionally
(no more than two hours in an eight-hour workday). Id.
12                                               No. 04-1211

to a particular individual’s vocational factors and residual
functional capacity coincide with all of the criteria of a
particular rule, the rule directs a conclusion as to whether
the individual is or is not disabled.”).
  In this, Haynes seems to take an all-or-nothing approach
to the grids and the different exertional levels—a claimant
either is or is not capable of the full range of work within a
particular exertional level. Haynes argues that, because he
cannot perform the full range of light work, he necessarily
“falls squarely” within the sedentary classification, for
which he can perform the full range of work. In the grids
table corresponding to the sedentary range of work,
Haynes’s age, education, and vocational factors line up to a
decision of “disabled.” 20 C.F.R. Pt. 404, Subpt. P, App. 2
§ 201.14. According to Haynes, the ALJ should have applied
the grids in this fashion and committed reversible error by
not doing so.
  We disagree. The regulations do not mandate the use of
the grids in all circumstances in which a claimant happens
to be capable of performing a full range of work at a given
minimal level. Rather, the regulations broadly specify that
the grids are to be employed and a conclusion directed
regarding disability when a claimant’s “vocational factors
and [RFC] coincide with all of the criteria of a particular
rule[.]” 20 C.F.R. Pt. 404, Subpt. P, App. 2 § 200.00(a) (em-
phasis added). In such circumstances, an ALJ need only line
up the claimant’s RFC and vocational factors in the appro-
priate grid table, and the grid will direct a finding of
disabled or not disabled. But when a claimant does not
precisely match the criteria set forth in the grids, the grids
are not mandated. SSR 83-10, 1983 WL 31251, at *1
(“Where one or more of the criteria of a rule are not met, no
decision is directed . . . .”).
  This is the precise situation we are presented with here.
Haynes’s RFC falls somewhere between the light and
sedentary exertional levels, and thus he does not match all
No. 04-1211                                                13

of the criteria of the rules set forth in the grids. Appendix
2, which contains and discusses the grids, expressly posits
just such a case:
    [A]n individual’s ability to engage in substantial gainful
    work where his or her residual functional capacity falls
    between the ranges of work indicated in the rules (e.g.,
    the individual who can perform more than light but less
    than medium work) is decided on the basis of the
    principles and definitions in the regulations, giving
    consideration to the rules for specific case situations in
    this Appendix 2.
20 C.F.R. Pt. 404, Subpt. P, App. 2 § 200.00(d) (emphasis
added). Thus, Appendix 2 clearly envisions cases like
Haynes’s, in which the claimant has a “hybrid” RFC, and
does not mandate the use of the grids in such cases. Indeed,
if Haynes’s interpretation were correct, the quoted language
would make no sense, and Appendix 2 would simply direct
the ALJ (as Haynes would have it) to shoehorn the claimant
into the minimum full range of work that the claimant can
perform and apply the appropriate rule in the grids.
Instead, the grids and relevant policy statements speak in
terms of maximum sustained work capability, so it would
flout the purpose of the grids to stop short at the minimum
full range of work that a claimant can perform and make a
disability determination on that basis.
  The regulations and relevant caselaw amply provide for
situations in which claimants fall between exertional levels,
as Haynes does here. In such cases, the ALJ must give
consideration to the grids or use them as a framework. See
SSR 83-10, 1983 WL 31251, at *1. In addition, consultation
with a vocational expert may be helpful or even required.
See SSR 83-12, 1983 WL 31253, at *2; see also Books v.
Chater, 91 F.3d 972, 980-81 (7th Cir. 1996) (where the
claimant could perform the full range of light work tasks
subject to certain sitting and standing restrictions, it was
14                                               No. 04-1211

appropriate for the ALJ to procure testimony from a voca-
tional expert and find the claimant not disabled).
  Haynes’s RFC not only does not precisely coincide with a
particular full range of work, it also reflects impairments
resulting in both exertional and nonexertional limitations.
The grids, however, are designed for cases in which claim-
ants are restricted entirely or mostly from exertional or
strength limitations. 20 C.F.R. Pt. 404, Subpt. P, App. 2
§ 200.00(e); see also Fast, 397 F.3d at 471. Such limitations
are those that affect a claimant’s “ability to meet the
strength demands of jobs (sitting, standing, walking, lifting,
carrying, pushing and pulling)[.]” 20 C.F.R. § 404.1569a(b).
Nonexertional limitations, on the other hand, relate to such
restrictions as climbing, balancing, stooping, kneeling,
crouching, or work environment, among others. 20 C.F.R.
§ 404.1569a(c).
  When determining Haynes’s RFC, the ALJ noted a num-
ber of physical limitations regarding lifting and standing
restrictions. He also found a sizable number of nonexer-
tional limitations, such as climbing, balancing, crawling,
kneeling, and exposure to heights, moving machinery, tem-
perature extremes, humidity, fumes, and dust. Therefore,
Haynes’s RFC indicated a combination of impairments
resulting in both exertional and nonexertional restrictions.
Appendix 2 and the relevant policy statements specify that
in such cases, the ALJ must first determine whether the
claimant may be found disabled based solely on strength
limitations alone. 20 C.F.R. Pt. 404, Subpt. P, App. 2
§ 200.00(e)(2). As noted, this was not the case with Haynes,
as his RFC fell between the sedentary and light ranges
of work, and therefore did not exactly coincide with
Rule 201.14 of the grids, contrary to Haynes’s assertion.
  Appendix 2 requires that in such situations the ALJ use
the grids as a “framework” but otherwise must reach a con-
clusion based on the factors and principles set forth in the
regulations. Id. (noting that in cases “which cannot wholly
No. 04-1211                                                15

be determined under the rules in . . . Appendix 2, full consi-
deration must be given to all of the relevant facts in the
case in accordance with the definitions and discussions of
each factor in the appropriate sections of the regulations”);
see also SSR 83-14, 1983 WL 31254, at *3. Again, the
corresponding policy statement recommends consultation
with vocational resources to evaluate cases in which a
claimant has a combination of exertional and nonexertional
limitations. SSR 83-14, 1983 WL 31254, at *4; cf. Cummins
v. Schweiker, 670 F.2d 81, 84 (7th Cir. 1982) (recognizing
that “in cases where there is a nonexertional impairment
[in addition to exertional impairment] the ALJ must go
beyond the grid”). The policy statement also specifies that
if a vocational expert is consulted and the claimant found
not disabled, the ALJ’s determination must include “(1)
citations of examples of occupations/jobs the person can do
functionally and vocationally and (2) a statement of the
incidence of such work in the region in which the individual
resides . . . .” SSR 83-14, 1983 WL 31254, at *6.
  In light of these regulations, policy statements, and our
caselaw interpreting same, we reject Haynes’s argument
that the ALJ was required to apply the grids. The grids
were not mandated—Haynes’s RFC did not coincide with
the full range of either sedentary or light work, and he suf-
fered from a combination of exertional and nonexertional
limitations. See Lee v. Sullivan, 988 F.2d 789, 793 (7th
Cir. 1993) (“[The grids] are only to be applied when they
accurately describe a claimant’s abilities and limitations.”).
The regulations and abundant caselaw clearly indicate that
in such situations it is appropriate to consult with a
vocational expert, which is precisely what the ALJ did. See
Luna v. Shalala, 22 F.3d 687, 691 (7th Cir. 1994) (“[T]his
court has said that in cases where a non-exertional limi-
tation might substantially reduce a range of work an indi-
vidual can perform, the ALJ must consult a vocational ex-
pert.”) (citing Warmoth v. Bowen, 798 F.2d 1109, 1110 (7th
16                                               No. 04-1211

Cir. 1986)); Lee, 988 F.2d at 793; accord Moore v. Apfel, 216
F.3d 864, 869 (9th Cir. 2000) (“When the grids do not
completely describe the claimant’s abilities and limitations,
such as when the claimant has both exertional and
nonexertional limitations . . . , the grids are inapplicable
and the ALJ must take the testimony of a [vocational
expert].”).
   The ALJ appropriately posed a hypothetical question to
Utities, the vocational expert who testified at Haynes’s
hearing. As required, the ALJ’s hypothetical question in-
corporated Haynes’s limitations as reflected at length in the
record. See Ehrhart v. Sec’y of Health & Human Servs., 969
F.2d 534, 540 (7th Cir. 1992). Utities rendered an opinion
based on relevant evidence and the factors included in the
hypothetical question, which reflected Haynes’s age,
education, vocational factors, and RFC. On this basis, the
ALJ concluded that Haynes could perform work in a signi-
ficant number of jobs in the regional economy, including
bench assembler and wrapper/packager.
  In reaching his decision, the ALJ provided detailed fac-
tual findings consistent with the requirements set forth in
the regulations and applicable policy statements. The ALJ
also acted in accord with “the common-sense rule that
where the grids do not address a particular problem, the
ALJ is entitled to rely on the . . . testimony of a [vocational
expert].” Fast, 397 F.3d at 472. In sum, the ALJ committed
no reversible error with regard to the grids.


  B. Dr. Mulhausen’s Testimony
  Haynes next argues that the ALJ improperly disregarded
Dr. Mulhausen’s testimony that Haynes would be required
to miss up to three workdays per month due to his pulmo-
nary condition and heel pain. This testimony is important
to Haynes, because the vocational expert testified that if a
claimant must miss more than two workdays a month, the
No. 04-1211                                               17

claimant would be unemployable. Haynes claims there was
no evidence in the record to contradict Dr. Mulhausen’s
conclusion, and therefore the ALJ could not cast aside the
physician’s opinion and substitute his own “layman’s”
opinion.
  Again we must disagree with Haynes. While it is true
that the regulations require an ALJ to consider opinions
offered by medical experts, an ALJ is not bound by those
opinions and must evaluate them in the context of the ex-
pert’s medical specialty and expertise, supporting evidence
in the record, and other explanations regarding the opinion.
See 20 C.F.R. §§ 404.1527(f)(2); 416.927(f)(2). Likewise, the
relevant policy statement reinforces the requirement that
the ALJ consider the supportability of the opinion, the con-
sistency of the opinion with the record as a whole, including
other medical opinions, and any explanation for the opinion
provided by the state agency medical or psychological
consultant or other program physician or psychologist. SSR
96-6p, 1996 WL 374180, at *2.
  In this case, the ALJ concluded that there was no medical
evidence in the record to support Dr. Mulhausen’s opinion
that Haynes would need to miss up to three days per
month. Moreover, there was no evidence that Haynes
sought any additional medical treatment either for his pul-
monary problems or his heel pain in the two years since
January 1999. As the ALJ found, this fact was inconsistent
with the notion that Haynes may have continued to suffer
from serious medical problems. Furthermore, although most
of Dr. Mulhausen’s opinion regarding Haynes’s limitations
closely tracked other evidence in the record, no evidence
supported his conclusion regarding the three workdays off,
nor did he provide any elaboration or explanation for this
conclusion.
  In contrast, ample medical evidence in the record sup-
ports the ALJ’s conclusion that, after June 1, 1999, Haynes
18                                              No. 04-1211

did not require up to three workdays off each month due to
his physical impairments. For example, Dr. Gilberg’s
September 2000 consultative examination indicated that
Haynes’s heel had exhibited great progress in healing, and
Haynes could bear full weight on his limb and walk with
only a slight limp. The examination also indicated that
Haynes could sit and stand from a chair and could climb on
and off an examination table without difficulty. Dr. Gilberg
concluded that Haynes would require no time off from work
due to his heel.
  Likewise, with respect to Haynes’s pulmonary problems,
the record reflects that as of December 1998, Haynes’s con-
dition had improved to no more than occasional scattered
wheezes with good air exchange. For treatment, physicians
only monitored Haynes’s inhalant medications and recom-
mended that he undergo various conventional methods of
quitting smoking (e.g., nicotine patch). No treating physi-
cian recommended that Haynes take days off from work for
treatment or rest.
  The ALJ also extensively cited other factors in the record
in support of his finding of not disabled. In particular, the
ALJ found Haynes’s own testimony regarding his physical
condition inconsistent with the record as a whole. For ex-
ample, Haynes on several recent occasions reported a level
of daily activity that was fairly active and that the ALJ
found inconsistent with complete disability. As detailed
above, the record discloses that Haynes was capable of per-
forming certain activities before and after his one-year
period of disability, including hunting, fishing, gardening,
shopping, yard- and housework, volunteering, and work
related to starting up a woodworking business. In addition,
Dr. Gilberg and Dr. Lochmann, doctors who examined or
treated Haynes, both provided detailed analysis of Haynes’s
physical condition and capabilities. Their views are well
supported in the record and coincide almost precisely with
the ALJ’s eventual determination of Haynes’s RFC, which
Haynes does not challenge.
No. 04-1211                                              19

  Dr. Mulhausen was not one of Haynes’s treating physi-
cians, and the ALJ was entitled to reject Dr. Mulhausen’s
opinion in favor of other physicians’ opinions and evidence
in the record—particularly when Dr. Mulhausen’s conclu-
sion regarding the three-workday restriction was itself
unsupported by any explanation or evidence. See 20 C.F.R.
§ 404.1527(d)(1) (noting that, generally, more weight is
given to examining physicians over nonexamining ones); see
also Diaz, 55 F.3d at 306 n.2 (“[I]f conflicting medical
evidence is present, the [ALJ] has the responsibility of
resolving the conflict.”); Luna, 22 F.3d at 690 (concluding
that ALJ appropriately discounted conflicting medical re-
port when it lacked minimal detail and was “cursory in the
extreme”).
  In view of all of these factors, the ALJ did not commit
error when he chose not to adopt the portion of
Dr. Mulhausen’s opinion regarding Haynes’s need to miss
up to three workdays each month. Moreover, in reaching his
decision, the ALJ exhaustively cataloged all of the relevant
medical and other evidence, which weighs against Dr.
Mulhausen’s unsupported opinion. Cf. Books, 91 F.3d at
979-80. In sum, we conclude that ample evidence in the
record supports the ALJ’s determination that Haynes would
not be required to miss up to three workdays a month, and
substantial evidence supports the ALJ’s finding of not
disabled.


                    III. Conclusion
  For the foregoing reasons, we AFFIRM the judgment of the
district court, which upheld the ALJ’s determination that
Haynes was not disabled outside the closed period of June
1, 1998, to June 1, 1999.
20                                        No. 04-1211

A true Copy:
      Teste:

                    ________________________________
                    Clerk of the United States Court of
                      Appeals for the Seventh Circuit




               USCA-02-C-0072—7-26-05